Citation Nr: 0520169	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In the March 2002 
rating action, the RO granted service connection for major 
depression and assigned an initial 30 percent rating, 
effective May 20, 2000; in the latter rating decision, the RO 
denied the veteran's claim of entitlement to a TDIU.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In April 2004, the veteran, accompanied by his 
representative, testified at a hearing held in Jackson, 
Mississippi, before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  For the period from May 20, 2000, to March 12, 2003, the 
veteran's major depression was productive of occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; chronic, daily 
depression; a markedly diminished interest in pleasure in 
most things; daily insomnia; psychomotor retardation; 
feelings of worthlessness; impaired judgment, thought process 
and an ability to communicate; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships; however, the 
preponderance of the evidence showed that he did not suffer 
from more than moderate residual social and industrial 
impairment.

2.  Since March 13, 2003, the veteran's major depression has 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations 
and mood, affecting his ability to function independently, 
with near-continuous depression; feelings of hopeless and 
worthlessness; recurrent homicidal and suicidal ideation; 
sleep disorder; flattened affect; impaired memory and 
concentration; loss of interest in significant activities; 
marked difficulty adapting to stressful work or work-like 
situations; and severe social isolation.  

3.  The veteran's service-connected psychiatric disability is 
rated as 50 percent disabling, effective May 20, 2000, and 70 
percent disabling, effective March 12, 2003; service 
connection is also in effect for diabetes mellitus with 
peripheral neuropathy of the upper extremities and mild 
hypertension, which is evaluated as 40 percent disabling, 
effective May 20, 2000; bilateral pes planus, which is 
evaluated as 30 percent disabling, effective December 28, 
2000; and peripheral neuropathy of the right and left lower 
extremities, which are separately rated as 10 percent 
disabling, effective May 20, 2000.

4.  The combined disability evaluation for the veteran's 
service-connected disabilities is currently 90 percent.

5.  The veteran works on a part-time basis; the earnings from 
this position do not represent substantially gainful 
employment.

6.  The record contains medical evidence indicating that the 
veteran is unemployable by reason of the aggregate impact of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
major depression, effective from May 20, 2000, to March 12, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9434 (2004).

2.  The criteria for an initial 70 percent evaluation for 
major depression, effective March 13, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9434 (2004).

3.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to an initial evaluation in excess of 
30 percent for his major depression and to a TDIU, and that 
the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and a Supplemental Statement of the Case (SSOC) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
these documents, as well as the RO's June and August 2002 and 
September 2003 "VCAA" letters, as well as the undersigned 
Veterans Law Judge's comments during the April 2005 hearing, 
VA carefully advised him of the information and evidence 
necessary to substantiate his claims and the importance of 
doing so.  Id.  Indeed, during the April 2005 Board hearing, 
the undersigned Veterans Law Judge specifically requested 
that the veteran identify and/or provide any pertinent 
information that might support his claims.  In light of the 
foregoing, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, as well as 
the types of evidence VA would assist him in obtaining, 
ensuring the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. at 119.  Moreover, he has 
not asserted that he was prejudiced in any way by VA's 
development of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via a 
letters, the SOC, the SSOC, the RO rating actions or during 
the Board hearing, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as voluminous post-service records 
of his private and VA care for his service-connected 
disabilities.  In addition, in November 2001, January 2002 
and October 2003, the veteran was afforded a battery of 
formal VA examinations to determine the nature, extent and 
severity of each of his service-connected disability, and 
particularly, his major depression, as well as the impact of 
these conditions on his employability.  As noted above, he 
also testified at an April 2005 Board hearing, and VA has 
associated a copy of the transcript of that hearing with the 
claims folder.  Further, his representative has submitted 
written argument in support of his appeal.  

In light of the foregoing, and particularly given the Board's 
determinations that the veteran's major depression warrants 
initial 50 percent and 70 percent ratings, effective May 20, 
2000, and March 13, 2003, respectively, as well as to a TDIU, 
the Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claims, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and in light of the veteran's contentions and 
given the Board's determinations, there is no possibility 
that additional assistance would further aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

Based on its review of the service medical records and post-
service medical reports, in a September 2000 rating action, 
the RO established service connection for diabetes mellitus 
and bilateral pes planus and assigned initial 40 and 10 
percent evaluations for these conditions under Diagnostic 
Codes 7913 and 5276, respectively, effective May 20, 2000.

VA treatment records, dated in 2001, show that the veteran 
was seen for treatment of his psychiatric disability; these 
records also reflect that he received care for other 
conditions.

In November 2001 and January 2002, the veteran was afforded a 
battery of formal VA examinations to determine the nature, 
extent and severity of his service-connected disabilities.  A 
November 2001 VA psychiatric examination indicates that, 
since his discharge, the veteran and his spouse had a great 
deal of marital difficulty and that they had separated.  The 
examiner noted that the veteran was employed for three months 
at Target before being fired.  The examiner also observed 
that, approximately three months prior to the evaluation, the 
veteran became employed as a sales representative; however, 
he was working 15 hours per week.  

In addition, the examiner noted that the veteran had a 
college degree.  The veteran reported that he had lost many 
of his interests and did not like to be around others.  He 
added that he did not attend church but watched some 
television and listened to the radio.  The veteran further 
stated that he lived by himself, and acknowledged having 
previous problems with alcohol dependence.

The mental status examination revealed that the veteran had 
some impairment of his thought processes and his ability to 
communicate, and the examiner stated that during the 
interview, his thought processes were retarded and slow.  
There was no evidence of delusions or hallucinations or of 
obsessive ritualistic behaviors, but the veteran acknowledged 
having suicidal ideation.  The examiner reported that the 
veteran had good personal hygiene and was oriented to time 
and place.  The examination further disclosed that the 
veteran's speech was not spontaneous, although it was 
coherent and relevant, that he had a depressed affect, and 
that he suffered from sleep impairment.  The diagnoses were 
major depression and chronic alcohol abuse, and the 
psychiatrist estimated that the veteran's Global Assessment 
of Functioning (GAF) scale score was 65.

Subsequent to offering this assessment, the examiner opined 
that the veteran's major depression was secondary to his 
diabetes mellitus, and was manifested by almost constant 
depression; a markedly diminished interest in pleasure in 
most things; near daily insomnia; psychomotor retardation; 
and feelings of worthlessness.

At another formal VA examination performed in November 2001, 
the physician evaluated the veteran's service-connected 
diabetes mellitus and bilateral pes planus.  In the report, 
the physician diagnosed the veteran as having peripheral 
neuropathy of the right and left upper and lower extremities, 
as well as mild hypertension, due to his service-connected 
diabetes mellitus.  

In January 2002, the veteran was afforded another examination 
to determine whether he had any visual defects due to his 
service-connected diabetes mellitus; the examination report 
reflects that he had none.

Based on the above evidence, in a March 2002 rating decision, 
the RO granted service connection for major depression and 
assigned an initial 30 percent rating under Diagnostic Code 
9434, effective May 20, 2000.  The RO also increased the 
rating of the veteran's bilateral pes planus to 30 percent 
under Diagnostic Code 5276, effective December 28, 2000.  
Finally, in light of the VA examiner's November 2001 
diagnoses, the RO, while denying an increase in the 
evaluation of the veteran's service-connected diabetes 
mellitus, recharacterized the service-connected disability to 
include peripheral neuropathy of the upper extremities and 
mild hypertension; the RO also established service connection 
for peripheral neuropathy of the right and left lower 
extremities and assigned separate 10 percent evaluations 
under Diagnostic Code 8099-8720, effective May 20, 2000.

In an October 2002 statement, the veteran's former employer, 
US Security, reported that the veteran was unable to perform 
the duties required of his position because of illness and 
that he was not productive and not reliable.  In addition, in 
a December 2002 statement, another former employer, R&B 
Construction, indicated that the veteran was not able to 
perform the duties due to a lack of productivity because he 
was continuously taking breaks due to his inability to stand 
for prolonged periods of time due to illness.

VA outpatient treatment records, dated from May 2002 to 
January 2003, show that the veteran continued to receive 
regular care for his service-connected disabilities, 
including his major depression; these entries contain 
findings and conclusions consistent with that discussed 
above.

In October 2003, the veteran was afforded formal VA 
psychiatric and foot examinations to determine the nature, 
extent and severity of his major depression and bilateral pes 
planus, and to assess the impact of his service-connected 
disability on his ability to work.

The October 2003 VA psychiatric examination report reflects 
that the veteran's depression and suicidal ideation had 
worsened.  The veteran reported that medications did not 
ameliorate his symptoms; that that he was not comfortable 
with others; that he did not socialize; and that he was 
withdrawn and had no interest or pleasure in anything.  He 
also stated that he slept only approximately three hours per 
night and had a diminished appetite.  In addition, the 
veteran stated that he had impaired memory and concentration.  
The psychiatrist indicated that the veteran was depressed, 
felt hopeless and worthless, and had suicidal ideation.  

The mental status examination revealed that the veteran had 
psychomotor retardation and that his affect was depressed; 
the psychiatrist described his mood as "bored and 
uninterested."  Testing further disclosed that his memory 
and concentration were intact, and the examiner, who 
diagnosed him as having major depressive disorder, estimated 
that the veteran's GAF score was 55.

Subsequent to offering this impression, the psychiatrist 
reported that due to his service-connected psychiatric 
disability, the veteran had significant psychosocial and 
occupational impairment.  He added that some of the 
impairment was related to physical pain and fatigue due to 
such disorders as his diabetes mellitus.  Thereafter, he 
opined that, due to the combined effect of his psychiatric 
disability and diabetes mellitus, it was probably difficult 
for the veteran to sustain employment.

In October 2003, the veteran was also afforded a formal VA 
foot examination, which was scheduled in conjunction with his 
then pending claim for an increased rating for his bilateral 
pes planus.  In the report, the physician essentially 
indicated that the manifestations of this condition would be 
worse if the veteran were employed on a full-time basis.

VA outpatient treatment records, dated from February to 
September 2003, show that the veteran was seen on numerous 
occasions for treatment of his psychiatric disability.  The 
entries reflect that, beginning on March 13, 2003, examiners 
repeatedly estimated that his GAF score was 35.  Among other 
things, these records show that, despite taking medications 
to treat his psychiatric disability, the veteran had 
recurrent homicidal and suicidal ideation, was deeply 
depressed, and had a constricted affect; they also show that 
he was unable to retain regular employment due to his 
psychiatric disability.  The records also indicate that the 
veteran and his spouse divorced.

During the April 2005 Board hearing, the veteran testified 
that his major depression warranted an evaluation of at least 
50 percent because, as a consequence of the disorder, his 
ability to relate to people was impaired, and that he was 
extremely depressed.  He reported that he was literally, just 
withdrawn, that he secluded and isolated himself, and that he 
had a "quite distant" and poor relationship with his 
children.  The veteran further stated that he had suffered 
from that level of depression since discharge.  He also 
indicated that he had sleep impairment and had been on 
"suicide watch" for the past two years.  The veteran added 
that he had self-medicated by using alcohol and had lost 
several jobs due to his psychiatric disability; the veteran 
stated that, at present, he was employed on a part-time 
basis, earning between $200.00 and $300.00 per month, which 
he argued did not represent gainful employment.

At the hearing, the veteran further testified that due to the 
impact of his psychiatric disability, when combined with the 
restrictions and limitations he had as a consequence of his 
diabetes mellitus, including his inability to stand for 
prolonged periods of time and take breaks to eat so that he 
could regulate his sugar levels, he was completely unable to 
obtain and retain substantial gainful employment.

Analysis

As an initial matter, the Board notes that, in adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeal for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Evaluation of the veteran's major depression

As discussed above, the veteran maintains that his service-
connected major depression is much more disabling than 
represented by the current 30 percent evaluation and warrants 
a rating of at least 50 percent.  In support, he reports that 
it is productive of extreme social impairment, including 
social isolation, as well as significant industrial 
impairment.  With regard to the latter, the veteran 
emphasizes that he was fired from several jobs and currently 
was only employed on a part-time basis in a position that he 
argues does not constitute gainful employment.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  

The veteran's major depression is currently evaluated as 30 
percent disabling under Diagnostic Code 9434.  Under that 
code, a 30 percent evaluation is warranted when the 
disability is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks on no 
more than a weekly basis, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation requires that the condition result in 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation warranted when the disability is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation requires that the 
disability be productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability, here major depression, 
cannot be distinguished from any other diagnosed psychiatric 
disorders, e.g., major depressive disorder and alcohol 
dependence, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  

In addition, with respect to the veteran's alcohol 
dependence, the Board notes that in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir 2001), the Federal Circuit held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from of a service-
connected disorder, and that such secondary disability itself 
might be indicative of the severity of a veteran's service-
connected disability.  Id. at 1370.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence reflects 
that the veteran's major depression warrants an initial 50 
percent rating, effective May 20, 2000, and a 70 percent 
evaluation, effective March 13, 2003.

In reaching the former determination, the Board points out 
that although the November 2001 VA psychiatric examiner 
estimated that the veteran's GAF score was 65, he 
acknowledged that the veteran had been fired from jobs due to 
his psychiatric disability and that he was only working 15 
hours a week.  Further, the mental status examination 
revealed that the veteran had impairment of his thought 
processes as well as his ability to communicate, and indeed, 
the examiner reported that, during the interview, his thought 
processes were retarded and slow.  Moreover, he opined that, 
due to his major depression, the veteran was depressed most 
of the day, nearly every day; had a markedly diminished 
interest in pleasure in most things; insomnia, nearly every 
day; psychomotor retardation; and feelings of worthlessness.

Significantly, the Board observes that in October and 
December 2002 statements, two of the veteran's former 
employers indicated that he had significant job impairment 
due to his psychiatric disability, and VA outpatient 
treatment records dated during this period are consistent 
with that evaluation.

Beginning on March 13, 2003, however, the evidence shows that 
the veteran's psychiatric condition worsened, and examiners 
repeatedly estimated that his GAF score was 35.  In this 
regard, the Board notes that VA outpatient treatment entries 
show that despite taking medications to treat his psychiatric 
disability, the veteran had recurrent homicidal and suicidal 
ideation, was deeply depressed, and had a constricted affect; 
they also show that he was unable to retain regular 
employment due to his psychiatric disability and that he was 
divorced.

The outpatient findings and conclusions are buttressed by 
those offered by the psychiatrist who performed the formal 
October 2003 VA psychiatric examination; in that report, the 
examiner indicated that the veteran complained that he was 
not comfortable with others and did not socialize; that he 
was withdrawn and had no interest or pleasure in anything; 
that he slept only approximately three hours per night; and 
that he had a diminished appetite.  Significantly, the 
psychiatrist stated that the veteran was depressed, felt 
hopeless and worthless, and had suicidal ideation.  The 
mental status examination revealed that the veteran had 
psychomotor retardation and that his affect was depressed and 
that the psychiatrist described his mood as "bored and 
uninterested."  Further, the examiner opined that the 
veteran had significant psychosocial and occupational 
impairment.

In addition, given the veteran's sworn April 2005 testimony, 
during which he stated that, due to his major depression, his 
ability to relate to people was impaired and that he was 
extremely depressed and suicidal, as well as withdrawn, even 
from his own children, which is consistent with the objective 
findings noted above.  Significantly, the Board notes that at 
the April 2005 hearing, the veteran testified that he had 
been placed on suicide watch for the past two years, i.e., 
since approximately March 13, 2003.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence supports the veteran's entitlement to a 70 percent 
rating, effective March 13, 2003.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
psychiatric disability reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of 
evaluation higher than 50 percent, since May 20, 2000, or 70 
percent, since March 13, 2003, on an extraschedular basis.  
See 38 C.F.R. § 3.321.  There is no showing that the 
disability resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, the condition has been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  TDIU

The veteran argues, in essence, that due to the aggregate 
impact of his service-connected disabilities, and primarily, 
his major depression and his diabetes mellitus, he is unable 
to obtain and retain substantial gainful employment.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).  

After a careful review of the lay and medical evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities, and 
particularly his major depression and his diabetes mellitus, 
and that an award of a TDIU is warranted.

In reaching this determination, the Board notes that the 
veteran's major depression is rated as 70 percent disabling, 
his diabetes mellitus is rated as 40 percent disabling, his 
bilateral pes planus is rated as 30 percent disabling, and he 
has separate 10 percent ratings are in effect for peripheral 
neuropathy of the right and left lower extremities, resulting 
in a combined 90 percent rating.  See 38 C.F.R. § 4.25, 4.26.  
In this regard, the Board reiterates that the definition of 
the veteran's service-connected diabetes mellitus includes 
peripheral neuropathy of the right and left upper 
extremities, as well as hypertension, and that currently, 
separate evaluations, although appropriate, have not been 
assigned for these conditions; however, in light of the 
Board's determination, a remand for this purpose is not 
necessary.  As such, the veteran's service-connected 
disabilities satisfy the requirements set forth in 38 C.F.R. 
§ 4.16(a).

Further, in its role as a finder of fact, see Madden, Wensch, 
the Board finds that the veteran's statements, as well his 
testimony, are credible, and in fact, are corroborated by the 
objective VA medical evidence.  In this regard, the Board 
observes that, consistent with his statements and testimony, 
in October 2003, the psychiatrist who performed the VA 
psychiatric examination opined that, due to his psychiatric 
disability and diabetes mellitus, it was probably difficult 
for the veteran to sustain employment.  In addition, this 
conclusion is supported by the October and December 2002 
reports prepared by the veteran's former employers, as well 
as with a VA examiner's outpatient impression that the 
veteran was unable to retain regular employment due to his 
psychiatric disability.  Moreover, the physician who 
conducted the October 2003 VA foot examination essentially 
reported that that the manifestations of his bilateral pes 
planus would be worse if the veteran were employed on a full-
time basis.  In light of the above, and in the absence of any 
contradictory medical evidence, the Board finds that a grant 
of a TDIU is warranted.




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective from May 20, 2000, to March 12, 
2003, an initial 50 percent rating for major depression, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective March 13, 2003, an initial 70 
percent rating for major depression, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


